Title: To James Madison from Charles Pinckney, 18 July 1803
From: Pinckney, Charles
To: Madison, James


Dear Sir
In Madrid July 18: 1803
I informed you in my last that I was preparing to send by Mr Yard & Mr Young a detail of our affairs up to this time with the state of the new Convention I have proposed & the Conversations I have had with Mr Cevallos on the subject. Those Gentlemen being however detained longer than they expected I think it my duty not to lose a moment in transmitting You a part of the Conversation which took place last night between Mr Cevallos & myself—last night by appointment I called upon him to know his final determination respecting the admission of our claims on account of the captures & condemnations by the French & after conversing very much at length upon that subject as You will find detailed in my dispatches by Mr Young he changed the conversation to the subject of the Cession of Louisiana by the French to Us in which he expressed an Opinion so important & extraordinary that I made a point of transmitting it to You by the Post the next day & now send a Duplicate. The substance was this, that in the Cession of Louisiana by Spain to France there was a secret article that France should never part with Louisiana except to Spain & that if France should ever wish to dispose of it, Spain should always have the right of Préemption, from which he argued that France had not the right to make such Cession without the consent of Spain & that he was astonished our Commissioners had not applied to their (the Spanish) Government to know on what terms France was to receive Louisiana & in short to know their title. I answered him by saying that he could not be more astonished at their not doing so than I was at his remark. That he well knew Mr Livingston & myself had been applying for much more than a year incessantly to the Governments of France & Spain to know if Louisiana was actually ceded & upon what terms? That during the whole time the most profound silence was observed by both & that at last when Spain had answered & avowed the Cession not a Word was mentioned in his (Mr Cevallos) Letter to me of any secret article. That the Letter only avowed the Cession & that it had been made subject to the Conditions of our Treaty with Spain. That I had transmitted copies of this Letter to our Government & also to Mr Livingston & Mr Monroe & I asked him, whether after the sight of this Letter from him acknowledging the Cession these gentlemen could for a moment doubt the perfect right of France to sell. I then also considered it my duty to ask him whether if Spain still continued in the Possession & our Government ratified (as they would without doubt) the Treaty there would be any hesitation on the part of his Majesty to give us the posession, to which he made no positive reply nor could I bring him to do so during the whole Evening.
By Mr Young who goes in a few days I write you very fully but lest any thing should detain him longer than he expects I thought it important to transmit you this by the first post & with my best & most affectionate compliment to the President & remain dear sir with great regard Yours Truly
Charles Pinckney
 

   
   RC (DNA: RG 59, DD, Spain, vol. 6A). Marked “(Duplicate)”; docketed by Wagner as received 26 Sept.



   
   Pinckney’s last surviving letter to JM is dated 12 June 1803, by which time he had already received the first impressions of the Spanish court on the purchase of Louisiana.



   
   For JM’s insistence upon the inclusion of these claims in the convention being negotiated with Spain, see his letter to Pinckney of 8 Mar. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:398–401).


